Case 3:19-cr-00109-DLH Document 3 Filed 07/17/19 Page 1 of1

REQUEST FOR WARRANT ON FILING OF AN INDICTMENT

TO: — Clerk, United States District Court
District of North Dakota

The Grand Jury returned an Indictment on July 17, 2019, against JORDAN
COLE FOSTER, charging the following:

18 U.S.C. §§ 471 & 492 — Manufacturing Counterfeit Obligations of the United
States
28 U.S.C. § 2461(c) — Forfeiture Allegation

 

It is requested that you prepare and deliver to the United States Marshal for
the District of North Dakota a warrant directed to the above-named defendant.
The United States will not be in a position to recommend conditions
of release until it has reviewed the bond study to be performed by Pretrial Services.
[] The United States recommends that:
[] Bail be set at $

[] Defendant be detained without bail.

COMMENTS:
Dated: Wi fii V7

 

 

 
